Citation Nr: 0110631	
Decision Date: 04/11/01    Archive Date: 04/23/01	

DOCKET NO.  00-12 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


REMAND

The veteran had active service from May 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
VARO in Nashville, Tennessee, which determined that the 
veteran had submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for 
PTSD, but the evidence did not establish that a stressful 
experience had occurred and, therefore, service connection 
remained denied and the claim remained not well grounded.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans' Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

A review of the record discloses that in a January 1992 
communication, officials at the National Archives in 
Washington, D.C., indicated they had searched the records of 
United States Army, Vietnam (Record Group 472), but were 
unable to locate records of the 1st Administrative 
Headquarters Company.  No elaboration was provided.  Notation 
was made in an October 1991 communication that the records of 
the United States Army, Vietnam, consisted mostly of unit 
organizational histories, after action reports, unit daily 
staff journals, and general orders.  The files were arranged 
by unit, and identification of the battalion, regiment, 
brigade, and division was reported to be necessary before a 
search could be conducted.

The veteran's personnel records were on file at the time of 
this communication and they list the veteran's principal duty 
assignment in Vietnam between May 1969 and April 1970 as a 
personnel recreation assistant or specialist with the 
1st Administrative Company, 1st Infantry Division, United 
States Army, Pacific.  The veteran was also reported to have 
participated in the TET 1969 Counteroffensive and the 11th 
Campaign (unnamed).  Additionally, his awards and medals 
included the Army Commendation Medal and the Bronze Star 
Medal.  The citations for these awards are not of record.  
The veteran reported in a February 2000 statement that he 
received the Bronze Star Medal for his involvement in an 
incident in August or October 1969 when some military 
supplies fell off a truck and he stayed with the equipment 
until help arrived 2 to 3 hours later.  

In February 2000 and October 2000 statements, the veteran 
reported that he had recollections of his involvement in an 
incident when stationed at Lai Khe in August 1969, his unit 
was under constant mortar attack for about seven days and he 
saw a lot of American soldiers get killed or wounded.  There 
has been no attempt to verify whether or not the area around 
Lai Khe was exposed to enemy fire during this time frame. 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain development that must be 
accomplished to comply with the VCAA.  Accordingly, the case 
is REMANDED for the following:  

1.  The RO should contact the veteran 
with notice of the purpose of this REMAND 
and afford him an opportunity to provide 
any additional specific information 
pertaining to alleged stressful events of 
service, particularly informing him of 
the probative value of any detailed 
information regarding dates, places, 
detailed descriptions of events, and/or 
identifying information concerning any 
other individuals involved in the events, 
including the names, ranks, units of 
assignment, and any other identifying 
detail.  The veteran should also be 
advised that he is free to identify 
and/or submit other information in 
support of his claim.  Should he have in 
his possession a citation pertaining to 
the award of the Amy Commendation Medal 
and/or the Bronze Star Medal, he should 
be asked to provide those since they 
would be of great value in considering 
his claim.

2.  The RO should obtain the names and 
addresses of all medical care providers, 
VA and private, who have treated the 
veteran for PTSD.  The veteran should 
identify which VA facilities have treated 
him.  After securing any necessary 
releases, the RO should obtain any 
records identified.  The RO should ensure 
that all VA treatment records subsequent 
to January 16, 2001, are associated with 
the claims file.

3.  The RO should, in any case, send a 
report of all statements pertaining to 
stressful events provided by the veteran 
in support of his claim, a copy of this 
REMAND, and all associated documents to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
located at 7798 Cissna Road, Suite 101, 
Springfield, Virginia, Zip 
Code 22150-3197.  USASCRUR should be 
requested to provide any information that 
might corroborate any of the veteran's 
alleged stressors.  A response, negative 
or positive, should be associated with 
the claims file.  USASCRUR should be 
asked in particular to verify to what 
extent any unit of the 1st Infantry 
Division was involved in an enemy attack 
on Lai Khe in III Corps in August 1969.  
A response, negative or positive, should 
be associated with the claims file.

4.  If, and only if, any stressor is 
determined to be supported by credible 
evidence, the veteran should then be 
afforded a VA psychiatric examination to 
determine whether a diagnosis of PTSD is 
warranted.  All indicated tests and 
studies, to include psychological 
testing, should be performed.  The claims 
folder should be made available to and 
viewed by the examiner prior to the 
examination so that the veteran's 
psychiatric history may be reviewed, as 
well as any report corroborating any of 
the veteran's experiences.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should comment on the link 
between current symptomatology and one or 
more of the inservice stressors.  The 
sufficiency of the stressors to establish 
the diagnosis of PTSD should be noted.  
If the diagnosis of PTSD is not deemed 
appropriate, the examiner should explain 
this position.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  After any indicated 
corrective action has been completed, the 
RO should again review the record and 
readjudicate the claim of entitlement to 
service connection for PTSD.  

Thereafter, if the benefit sought on appeal remains denied, 
the veteran and his representative should be furnished a 
supplemental statement of the case and be given the 
opportunity to respond thereto.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this REMAND is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to any final outcome 
warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



